Title: James Madison to George Tucker, 20 December 1826
From: Madison, James
To: Tucker, George


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr 20 1826
                            
                        
                        In fulfilment of my promise I send you Dr. Coopers Lectures on Political Economy. I do not wish to hurry a
                            return of the volume. But having not yet had leisure to look over it, It will suit me to have it again, after you have
                            made yourself as much acquainted with its contents, and as much at your leisure, as you chuse The Talents and information
                            of the Author, never fail to throw light on whatever subject he undertakes to discuss. Accept my cordial Salutations
                        
                            
                                James Madison
                            
                        
                    